Pannell, Judge.
1. Properly construed, the contract attached to the petition, and upon which the suit was based, is one agreeing to pay plaintiff for services as a real estate broker.
2. The petition, being one to recover for services as a real estate broker, was subject to general demurrer for failure to allege that the plaintiffs were licensed real estate brokers in accordance with the requirements of Code Ann. § 84-1401 and Code § 84-1413. See Mayo v. Lynes, 80 Ga. App. 4 (1, 2) (55 SE2d 174); D. L. Stokes & Co. v. McCoy, 212 Ga. 78 (90 SE2d 404); Cline v. Crane, 90 Ga. App. 192 (82 SE2d 175); Hale v. Chatham, 91 Ga. App. 519 (86 SE2d 536); Brewer-Head Co. v. Jackson, 95 Ga. App. 648 (1), 650 (98 SE2d 167).
3. The trial court did not err in sustaining the general demurrer to the petition.

Judgment affirmed.


Felton, C. J., and Frankum, J., concur.